DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al (US 2004/0159650) in view of Newton et al (US 4,414,465), Knopp (US 1,696,684) or Smith (US 9,220,130), Lewis et al (US 2,785,266), and Jepson (US 3,566,075). 
Steiner shows the structure and method claimed including a heat source (3) for providing heat to a cooking zone (4), a temperature sensor (5) having an automatic switch (6) that senses an actual temperature of the cooking zone, a controller or processor (61) incorporated in the switch (6) that compares the actual temperature with a prescribed/stored temperature value, the switch (6) selects or cuts power to the heat source via a contact member (65) to provide a decreased heat when the actual temperature reaches a predetermined maximum temperature (GOT), which is set by a temperature limiter (64) and when the actual temperature of the cooking zone reaches the prescribed value, and the power is subsequently applied to the heat source via the switch (6). Also see para [0020]-[0023]. But, Steiner does not show the switch as a thermostatic switch with a closed or opened position that further controls/impedes/frees the heat source and the thermostatic switch being positioned directly below the heat source and on a support member that is distal from the heat source and records the actual temperature as an indirect measurement of heat emanating from the cooking zone.
Newton shows it is known to provide a cooktop with a heat source (4), a temperature sensor (9) with a controller (5) forming an automatic thermostatic switch to shut down the heat source in the event of overheating wherein the temperature sensor (9) is positioned directly below the heat source and the temperature sensor records/measures an actual temperature as an indirect measurement of heat emanating from a cooking zone/plate (2, 2a) as the temperature sensor is distanced from the cooking plate. Newton further discloses for shutting down the heat source in an event of overheating which indicates for reaching a predetermined maximum temperature that would at least partially impede or stop the heat source from continue heating or continue overheating. Newton also shows the temperature sensor (9)/controller (5) as the thermostatic switch is connected in series with the heat source (4).  
Knopp also shows it is known to provide a cooktop (19) having a cooking zone that is provided with a heat source/heating element (12), a support member/plate (11) with a boss (27) wherein the support member is also an encircling member that surrounds the heating element/heat source, and a temperature sensor having a thermostatic switch (22, 24, 25) that is directly below the heat source and positioned on the bottom side of the support element that is distal from the heat source, and the thermostatic switch measures/records an actual temperature via its metallic strip (22) that is in close thermal contact with the cooktop via the support member/plate (11) as an indirect measurement of the heat emanating from the cooking zone of the cooktop and the encircling member. Knopp further shows the thermostatic switch that includes an open and close position for its electrical connection with the heat source/heating element. 
Smith shows it is known to provide a temperature sensor having a thermostatic/temperature switch (20) that opens or closes to power a heating element (16) when a predetermined temperature, including a maximum temperature, is reached, and Smith further shows the temperature switch (20) that is positioned directly below the heat source on a support member (30) that is distal from the heat source as illustrated in Figure 5. Smith further shows the temperature switch that is connected in series with the heat source as illustrated in Figure 4. Also see column 4, lines 43-67.
Lewis shows it is known to provide a cooktop having an electric burner element/heat source that is controlled by a thermostatic switch (13) that controls power to the burner according to a temperature sensed by a temperature sensor (14) wherein the switch is electrical connected in series with the burner wherein the heat source is also controlled to a decreased heat when the switch opens which cuts/modifies the power setting of the heating source. 
Jepson shows a thermostatic switch connected in series with an electric heat source/burner to control the heating element wherein the thermostatic switch (186) is provided with a temperature sensor/probe (172) that opens the switch to de-energy the burner when the temperature sensed by the temperature probe exceeds a set/predetermined temperature and the switch is closed to re-energy the burner when the temperature falls again. Jepson further shows a temperature control switch/knob (212) that sets different/selective power levels that would control the amount of electric current being delivered to the heating element/burner wherein the heat source is also controlled to a decreased heat when the switch opens or is modified which cuts/modifies the power setting of the heating source. Also see column 8, lines 1-34; column 11 line 55 to column 12, line 25.
In view of Newton, Knopp or Smith, Lewis and Jepson, it would have been obvious to one of ordinary skill in the art to adapt the temperature sensor of Steiner with an automatic thermostatic switch that is provided directly below the heat source  and is spaced from the cooking zone that would record/measure the temperature of the cooking zone as an indirect measurement as another alternative temperature sensor arrangement that can determine the cooktop heating temperature as an indirect temperature measurement as known in the art where the thermostatic switch is shielded from a direct heat by the heat source as the thermostatic switch is positioned on the support member that is distal from the heating source as shown in Knopp or Smith to prolong its service life; and, it would also have been obvious to provide the thermostatic switch connected in series with the heat source/heating element with an open and closed electrical contact to control an electric current/supply flow from a power source to the burner/heat source, including impeding or stopping, or freeing the electric current, in response to the temperature sensed by the temperature sensor so that the burner/heat source/heating element is energized or de-energized to keep the heating temperature at the desired level, and it would also have been obvious to provide temperature levels to different selective settings by a control switch/knob as well known in the art. 
With respect to claim 2, Steiner shows the cooking zone for heating pots or pans (para [0016]) wherein such cooking zone is also deemed defined by an interior volume of the pots/pans as the pots/pans are heated to the temperature that is commensurate with the temperature of the cooktop whose heat would be emanating therefrom. 
With respect to claims 5 and 14, Newton shows the temperature sensor can be a thermistor as well as a thermocouple (see column 3, lines 14-20).
With respect to claims 6 and 7, Steiner teaches for the maximum temperature set by the temperature limiter 64 can be controlled (see para [0021]), and it would have been obvious to set such maximum temperature, as a buffer temperature, that corresponds to a spontaneous ignition temperature or any other desired temperatures of food products to achieve the desired cooking operations.   
With respect to claim 15, Steiner shows an electrical heating coil (3) wherein such coil or wire would be an electrically resistance heating element as Newton shows an electrical resistance heating element (4) or as Lewis shows a resistance coil (8). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,440,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent claims disclose a heat source, a temperature sensor having an automatic thermostat switch sensing temperatures as claimed wherein the thermostatic switch operates to decrease heat or deactivate the heating source when reach a maximum temperatures a predetermined number of times. While the claims are not identical, the scope of the US Patent claims teach the recited elements wherein variations of the pending claims are deemed obvious variants to one of ordinary skill in the art.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761